Citation Nr: 0119214	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's request for a waiver of recovery of 
overpayment of Department of Veterans Affairs (VA) pension 
benefits, in the amount of $34,155.00, was timely received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from August 1974 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Committee denied the request for 
a waiver on the basis that it was not timely received.


FINDINGS OF FACT

1.  By letter dated January 16, 1998, the veteran was 
notified by the VA Debt Management Center that he owed VA the 
sum of $4,512.00; by letter dated January 12, 1999, the 
veteran was notified by the VA Debt Management Center that 
his debt to the VA had increased by a sum of $34,155.00.  

2.  The January 1998 and January 1999 letters which notified 
the veteran of the overpayment of VA pension benefits also 
notified him of his right to request waiver of recovery of 
the overpayment within 180 days of those letters.  

3.  The VA received the veteran's first request for waiver of 
recovery of the overpayment on June 4, 1998; that request was 
denied by the Committee in June 1998 on the basis of fault on 
the veteran's part; the veteran did not initiate an appeal as 
to that decision.

4.  A second request for waiver (as to the increased debt of 
$34,155.00) was received on October 4, 1999, more than 180 
days after the January 12, 1999 notice sent to the veteran 
regarding the increased debt.



CONCLUSION OF LAW

The request for a waiver of recovery of an overpayment of VA 
disability pension benefits in the amount of $34,155.00, have 
not been met.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of VA disability pension benefits.  The Committee 
has denied the waiver request for a debt in the amount of 
$34,155.00 as untimely, and the present appeal ensued.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the February 2000 Statement 
of the Case sent to the veteran informed him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim had been denied.  No further notice or 
evidentiary development appears to be necessary.  Therefore, 
the Board concludes that the VA has met its statutory duty to 
assist.

According to VA law, a request for a waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of notice of indebtedness, if such notice 
was issued on or after April 1, 1983.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  The 180-day period may 
be extended if the individual requesting the waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  See 38 C.F.R. § 1.963(b)(2).  If the requester 
does substantiate that there was such a delay in the receipt 
of the notice of indebtedness, the Chairperson shall direct 
that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
Id. 

A review of the claims file reveals that the debt that is the 
subject of this appeal, is actually an increased amount of an 
earlier debt.  The Committee has issued separate decisions 
regarding each portion of the total debt, but only one 
decision (the most recent) was appealed to the Board.  For 
purposes of clarity, the Board will include a brief 
discussion regarding the background of this case.  

In a March 1993 rating decision, the veteran was awarded VA 
nonservice-connected pension benefits, effective from October 
1992.  The amount of his award was based on his countable 
income, which at that time was nothing.  By VA letter dated 
in October 1997, the RO informed the veteran that they had 
obtained verified information that he had received past 
wages, which he had not reported.  As such, the RO indicated 
that they were adjusting his pension award.  The RO informed 
the veteran that this adjustment would result in an 
overpayment of benefits to him, and that he would be notified 
as to the exact amount of overpayment, as well as repayment 
information.

According to information in the claims file, on January 16, 
1998, the VA Debt Management Center (DMC) sent the veteran a 
first demand letter informing him of the amount of the debt 
he owed, and guidelines for repayment.  On June 4, 1998, the 
RO received a statement from the veteran in which he 
requested "that the current withholding of $126.00 per month 
from my pension be continued at the same rate."  He further 
stated that "I would request a waiver, but I understand the 
time period has elapsed."  He also noted that he would have 
returned to work (which created the overpayment), but his 
disability prevented such.  In June 1998, the veteran's 
request for waiver was forwarded to the Committee for 
consideration.  The Committee, in a June 1998 decision, found 
fault on the part of the veteran in creating the debt, and 
denied the waiver request.  The veteran did not initiate an 
appeal as to that decision.

In January 1999, the RO notified the veteran that they were 
terminating his pension benefits based on information 
regarding past income he had received.  The RO informed the 
veteran that this action resulted in an overpayment of 
benefits, and he would be notified shortly as to the amount 
of overpayment, and terms for repayment.  

On January 12, 1999, the VA DMC sent the veteran a letter 
informing him that he owed the VA an additional $34,155.00.  
The actual notification letter is not in the claims file, but 
the RO has obtained from the DMC a Certification of First 
Demand Letter dated in April 2000, confirming that the letter 
was sent.  Attached to that certification is a copy of 
computer printout reflecting the date the letter was mailed, 
and the amount of the debt.  The DMC also attached a copy of 
the type of notification letter that was sent to the veteran.  
That letter contains a notice of rights, including the right 
to request a waiver and the fact that this right lasts only 
180 days.

According to information in the claims file, including 
information recorded by the Committee, the veteran's request 
for waiver was received on October 4, 1999.  It appears to 
the Board that the request for waiver is date-stamped October 
19, 1999, but the Board will presume that the earlier date is 
correct.  Nevertheless, as the veteran's request for waiver 
was received in October, this was well over 180 days beyond 
the time limit for submitting a waiver request as to a debt 
which the veteran was notified about in January 1999.  As 
such, the Board finds that the request was not timely.  See 
38 C.F.R. § 1.963(b)(2).

The Board acknowledges the veteran's wife's contentions that 
her husband has chronic schizophrenia, and that if she had 
she been aware of the yearly income reports that the veteran 
was required to fill out, she would have filled them out.  
The Board in fact notes that the veteran's nonservice-
connected pension benefits were based on disabilities that 
included schizophrenia, evaluated as 70 percent disabling.  
However, the veteran's wife's arguments go more towards the 
merits of whether the debt should be recovered, which is an 
issue that is not presently before the Board.  The sole issue 
in this case is whether the request for waiver of recovery of 
the debt was received in a timely manner.  It does not appear 
that it was.  

The Board has considered whether the veteran's schizophrenia 
may have impaired his ability to submit a waiver request in a 
timely manner.  However, neither the veteran nor his wife 
have advanced any contentions in this regard.  Moreover, 
during the time period that the debt arose in this case, the 
veteran submitted two Declarations of Status of Dependents, 
leading the Board to believe that he was paying some level of 
attention to his VA benefits.  The evidence reflects that the 
veteran earned income, albeit sporadic earnings, during the 
time period that the debt arose, and his wife confirms that 
he held short-term jobs.  There is no indication that the 
veteran was hospitalized or unable to comprehend the VA 
letters regarding his benefits and debts.  In fact, in June 
1998, the veteran submitted a timely request for an earlier 
debt.

The veteran's wife further contends that the veteran moved 
four or five times during the period that the RO may have 
tried to contact him on this matter.  However, the record 
indicates that VARO and VADMC correspondence was sent to the 
veteran's address of record, and there is no evidence that 
any correspondence was returned as undeliverable.  
Additionally, there is no indication that the demand letter 
from the DMC was not sent, or that error by either VA or the 
postal authorities delayed notice to the veteran, or that due 
to other circumstances beyond the veteran's control, there 
was a delay in his receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  See 38 C.F.R. § 1.963(b)(2).  Additionally, the 
veteran has not advanced any argument that he never received 
that notification letter.  

To summarize, the law is clear that an application for waiver 
of recovery of overpayment will only be considered if 
received within 180 days from the date of the notification 
letter, and the Board is not free to ignore or make 
exceptions to the law.  See 38 U.S.C.A. §§ 5302, 7104; 
38 C.F.R. § 1.963(b)(2).  In the present case, the veteran's 
request was received in October 1999, which was more than 180 
days beyond the January 1999 notification of the debt.  In 
short, the veteran's request for waiver of recovery of the 
debt in the amount of $34,155.00 was not timely received, and 
the appeal is denied. 


ORDER

The veteran's request for a waiver of recovery of an 
overpayment of VA disability pension benefits calculated in 
amount of $34,155.00 was not timely received, and the appeal 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

